UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4173 John Hancock Investors Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date r ating (A) Value Bonds 76.90% (Cost $124,895,037) Aerospace & Defense 0.12% L-3 Communications Corp., Gtd Sr Sub Note Ser B 6.375% 10-15-15 BB+ $200 196,500 Agricultural Products 0.31% Cosan SA Industria e Comercio, Gtd Sr Perpetual Bond (Brazil) (F)(S) 8.250 02-15-49 BB 500 495,000 Airlines 0.59% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A 6.545 02-02-19 A- 378 380,596 Pass Thru Ctf Ser 2000-2 Class B 8.307 10-02-19 BB- 385 384,523 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 187 181,677 Broadcasting & Cable TV 4.30% Canadian Satellite Radio Holdings, Inc., Sr Note (Canada) (F)(G) 12.750 02-15-14 CCC+ 2,000 2,050,000 Charter Communications Holdings II LLC/Charter Communications II Capital Corp., Sr Note 10.250 09-15-10 CCC 2,000 2,045,000 Shaw Communications, Inc., Sr Note (Canada) (F) 8.250 04-11-10 BB+ 1,000 1,040,000 Videotron Ltee, Gtd Sr Note (Canada) (F) 6.375 12-15-15 B+ 300 282,000 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 1,500 1,503,750 Casinos & Gaming 6.72% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 BB- 440 444,400 Downstream Development Authority of the Quapaw Tribe of Oklahoma, Sr Note (N)(S) 12.000 10-15-15 B- 2,000 1,950,000 Great Canadian Gaming Corp., Gtd Sr Sub Note (Canada) (F)(S) 7.250 02-15-15 B+ 1,000 1,000,000 Page 1 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Isle of Capri Casinos, Inc., Gtd Sr Sub Note (L) 7.000 03-01-14 B 505 451,975 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B- 1,000 995,000 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,000 1,020,000 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB- 275 259,757 Mohegan Tribal Gaming Authority, Sr Sub Note (L) 7.125 08-15-14 B 1,000 1,002,500 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B 800 822,000 Gtd Sr Sub Note Ser B 9.000 06-01-12 B- 350 346,500 Pinnacle Entertainment, Inc., Sr Sub Note (L)(S) 7.500 06-15-15 B- 1,000 946,250 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 500 548,750 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-14 BB- 995 1,024,850 Commodity Chemicals 0.64% Sterling Chemicals, Inc., Sr Sec Note (S) 10.250 04-01-15 B- 1,000 1,025,000 Construction & Farm Machinery & Heavy Trucks 0.31% Manitowoc Co., Inc. (The), Gtd Sr Note 7.125 11-01-13 BB- 500 497,500 Consumer Finance 1.97% CIT Group, Inc., Sr Note 5.000 02-13-14 A 360 325,061 Ford Motor Credit Co., Note 7.375 10-28-09 B 1,925 1,887,572 Note 7.800 06-01-12 B 310 294,903 HSBC Finance Capital Trust IX, Gtd Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 A 700 664,423 Distillers & Vinters 0.47% Constellation Brands, Inc., Sr Note (S) 7.250 05-15-17 BB- 755 755,000 Diversified Banks 2.54% Bancolombia SA, Sub Bond (Colombia) (F) 6.875 05-25-17 Ba1 400 389,000 Bank of New York, Cap Security (S) 7.780 12-01-26 A- 620 644,118 Barclays Bank Plc, Perpetual Bond (6.860% to 6-15-32 then variable) (United Kingdom) (F)(S) 6.860 09-29-49 A+ 1,595 1,561,988 Page 2 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Chuo Mitsui Trust & Banking Co., Perpetual Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(S) 5.506 12-15-49 Baa1 905 835,349 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 9-30-31 then variable) (United Kingdom) (F) 7.648 08-29-49 A 630 659,152 Diversified Chemicals 1.22% NOVA Chemicals Corp., Med Term Note (Canada) (F)(L) 7.400 04-01-09 B+ 1,955 1,964,775 Diversified Commercial & Professional Services 1.06% ARAMARK Corp., Gtd Sr Note (P)(S) 8.856 02-01-15 B- 585 590,850 Hutchison Whampoa International Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 6.500 02-13-13 A- 750 778,822 MSX International, Inc., Gtd Sr Sec Note (S) 12.500 04-01-12 CCC+ 350 339,500 Diversified Financial Services 2.30% Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB- 897 994,594 Cosan Finance Ltd., Gtd Bond (Brazil) (F)(L)(S) 7.000 02-01-17 BB 820 787,200 Independencia International Ltd., Gtd Sr Bond (Brazil) (F)(S) 9.875 01-31-17 B 1,280 1,296,000 Orascom Telecom Finance, Gtd Note (Luxembourg) (F) 7.875 02-08-14 B- 360 340,650 TAM Capital, Inc., Sr Gtd Note (Brazil) (F)(S) 7.375 04-25-17 BB- 310 280,550 Diversified Metals & Mining 0.76% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BB 220 240,350 Sr Note 6.875 02-01-14 BBB 500 508,750 Vedanta Resources Plc, Sr Note (United Kingdom) (F)(S) 6.625 02-22-10 BB 480 477,600 Page 3 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Electric Utilities 4.06% AES Eastern Energy LP, Pass Thru Ctf Ser 1999-A 9.000 01-02-17 BB+ 1,133 1,194,844 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB- 700 785,578 CE Generation LLC, Sr Sec Note 7.416 12-15-18 BB+ 702 733,478 FPL Energy National Wind, Sr Sec Note (S) 5.608 03-10-24 BBB- 334 329,169 HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB- 1,175 1,245,821 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 325 342,947 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB- 315 333,113 PNPP II Funding Corp., Deb 9.120 05-30-16 BBB- 442 502,638 TXU Corp., Sec Bond 7.460 01-01-15 CCC 525 540,156 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB- 516 519,279 Electronic Equipment Manufacturers 0.48% Thomas & Betts Corp., Sr Note 7.250 06-01-13 BBB- 745 772,514 Food Distributors 0.39% Sadia Overseas Ltd., Note (Brazil) (F)(S) 6.875 05-24-17 BB 635 623,888 Health Care Facilities 0.64% Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 1,000 1,025,000 Hotels, Resorts & Cruise Lines 0.80% HRP Myrtle Beach Operations LLC/HRP Myrtle Beach Operations Capital Corp., Sr Sec Floating Rate Note (P)(S) 9.894 04-01-12 B+ 1,335 1,281,600 Industrial Conglomerates 0.37% Waste Services, Inc., Gtd Sr Sub Note 9.500 04-15-14 CCC+ 600 600,000 Industrial Machinery 0.27% Trinity Industries, Inc., Pass Thru Ctf (S) 7.755 02-15-09 Baa2 439 432,167 Page 4 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Integrated Oil & Gas 1.17% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 565 624,608 Petro-Canada, Deb (Canada) (F) 9.250 10-15-21 BBB 1,000 1,263,677 Integrated Telecommunication Services 3.48% Axtel SAB de CV, Sr Note (Mexico) (F)(S) 7.625 02-01-17 BB- 810 797,850 Bellsouth Corp., Deb 6.300 12-15-15 A 920 949,547 Cincinnati Bell, Inc., Sr Sub Note (L) 8.375 01-15-14 B- 1,000 997,500 Citizens Communications Co., Sr Note 7.125 03-15-19 BB+ 530 522,050 Qwest Capital Funding, Inc., Gtd Note 7.000 08-03-09 B+ 1,700 1,708,500 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B- 600 630,000 Investment Banking & Brokerage 0.49% Mizuho Financial Group Cayman Ltd., Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 A2 750 781,185 It Consulting & Other Services 0.85% NCR Corp., Note 7.125 06-15-09 BBB- 375 387,759 Unisys Corp., Sr Note (L) 6.875 03-15-10 B+ 1,000 972,500 Marine 1.41% Minerva Overseas Ltd., Gtd Note (Cayman Islands) (F)(S) 9.500 02-01-17 B 1,255 1,239,313 Navios Maritime Holdings, Sr Note (Marshall Islands) (F)(S) 9.500 12-15-14 B 1,000 1,031,250 Metal & Glass Containers 1.66% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B- 1,085 1,106,700 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 B 500 517,500 Gtd Sr Sec Note 8.750 11-15-12 BB- 1,000 1,046,250 Multi-Line Insurance 0.78% Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 515 527,890 Sul America Participacoes SA, Bond (Brazil) (F)(L)(S) 8.625 02-15-12 B 705 722,625 Page 5 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Multi-Media 0.72% News America Holdings, Gtd Sr Deb 7.750 01-20-24 BBB 980 1,073,327 Quebecor Media, Inc., Sr Note (Canada) (F) 7.750 03-15-16 B 95 90,606 Multi-Utilities 1.45% CalEnergy Co., Inc., Sr Bond 8.480 09-15-28 BBB+ 525 640,394 Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 500 502,500 Salton Sea Funding Corp., Sec Note Ser C 7.840 05-30-10 BBB- 1,151 1,181,917 Oil & Gas Drilling 0.89% Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (F)(S) 5.326 08-01-13 BBB- 275 273,574 Gazprom, Loan Part Note (Germany) (F)(S) 9.625 03-01-13 BBB 1,000 1,153,900 Oil & Gas Equipment & Services 0.15% Grant Prideco, Inc., Sr Note Ser B 6.125 08-15-15 BB+ 250 242,500 Oil & Gas Exploration & Production 1.09% Dune Energy, Inc., Sr Sec Note (S) 10.500 06-01-12 B- 1,250 1,193,750 Energy XXI Gulf Coast, Inc., Sr Note (S) 10.000 06-15-13 CCC 600 567,000 Oil & Gas Storage & Transportation 0.55% Atlas Pipeline Partners LP, Gtd Sr Note 8.125 12-15-15 B+ 140 137,900 Copano Energy LLC, Gtd Sr Note 8.125 03-01-16 B 250 254,375 Markwest Energy Partners LP/Markwest Energy Finance Corp., Sr Note 8.500 07-15-16 B 500 492,500 Packaged Foods & Meats 0.68% ASG Consolidated LLC, Sr Disc Note (Zero to 11-1-08, then 11.500%) (O) Zero 11-01-11 B- 1,180 1,097,400 Paper Packaging 1.49% Stone Container Corp., Sr Note 8.375 07-01-12 CCC+ 1,000 1,000,000 Sr Note 8.000 03-15-17 CCC+ 1,425 1,400,063 Page 6 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Paper Products 0.21% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB- 345 335,553 Property & Casualty Insurance 0.50% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB- 750 802,140 Publishing 0.26% Dex Media West, Gtd Sr Sub Note 9.875 08-15-13 B 391 415,926 Real Estate Management & Development 0.26% Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB- 165 176,749 Ventas Realty LP/Capital Corp., Sr Note 6.625 10-15-14 BB+ 250 249,375 Regional Banks 0.73% NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 1,130 1,176,025 Restaurants 0.63% Dave & Buster's, Inc., Gtd Sr Note 11.250 03-15-14 CCC+ 1,000 1,010,000 Specialized Finance 2.82% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 750 810,000 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 7.358 02-15-12 Baa2 500 495,025 CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC+ 1,000 975,000 Drummond Co., Inc., Sr Note (L)(S) 7.375 02-15-16 BB- 1,500 1,395,000 ESI Tractebel Acquistion Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 840 866,323 Specialized REITs 0.21% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB- 345 334,488 Specialty Chemicals 0.36% American Pacific Corp., Sr Note (S) 9.000 02-01-15 B 565 579,125 Thrifts & Mortgage Finance 19.33% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO Zero 12-25-46 AAA 13,643 673,629 Page 7 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.881 03-20-36 AAA 1,051 1,060,906 Mtg Pass Thru Ctf Ser 2006-D Class 6B2 (P) 5.947 05-20-36 AA 1,762 1,624,368 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.304 04-25-35 AA+ 438 441,147 Mtg Pass Thru Ctf Ser 2006-4 Class 3B1 6.342 07-25-36 AA 2,466 2,471,998 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 525 512,347 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 81 81,178 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 1.785 11-20-35 AAA 8,149 282,654 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 5.983 07-25-46 AAA 10,373 388,988 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.956 08-25-46 AAA 5,425 211,907 Mtg Pass Thru Ctf Ser 2006-0A12 Class X IO (P) 2.171 09-20-46 AAA 66,142 3,017,719 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 3,302 3,334,693 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 6,957 252,197 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 1,000 967,830 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 1,000 1,027,111 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 1,000 967,650 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.215 12-25-34 AA 292 287,843 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.189 05-25-36 AA 249 255,475 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 385 377,904 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 370 364,457 Global Tower Partners Acquisition Partners LLC, Sub Bond Ser 2007-1A Class G (S) 7.874 05-15-37 B2 360 335,758 Page 8 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.342 08-25-34 AA 980 976,710 Mtg Pass Thru Ctf Ser 2006-4F Class 6A1 6.500 05-25-36 AAA 4,019 4,076,902 Harborview Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (P)(S) 1.579 09-19-35 AAA 7,763 223,193 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO (G)(S) Zero 05-19-47 AAA 16,406 125,612 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G)(S) Zero 07-19-47 AAA 16,431 146,339 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G)(S) Zero 11-19-15 AAA 11,679 89,415 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 377 380,895 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.397 05-25-35 AA 498 501,648 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO Zero 10-25-36 AAA 16,890 453,924 Merrill Lynch Mortgage Investors Trust, Mtg Pass Thru Ctf Ser 2006-AF1 Class MF1 (P) 6.104 08-25-36 AA 1,251 1,187,020 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.348 05-25-35 AA 384 377,330 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 225 223,777 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 200 199,196 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 495 499,967 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2005-AR4 Class B1 (P) 4.672 04-25-35 AA 1,455 1,412,229 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO Zero 06-25-47 Aaa 44,740 594,143 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO Zero 07-25-47 Aaa 25,906 326,417 Mtg Pass Thru Ctf Ser 2007-GA4 Class ZPPP IO Zero 04-25-47 Aaa 19,345 354,010 Page 9 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Wireless Telecommunication Services 4.41% Centennial Communications Corp., Sr Note (L) 10.000 01-01-13 CCC+ 1,000 1,057,500 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 655 643,393 Digicel Group Ltd., Sr Note (Bermuda) (F)(S) 8.875 01-15-15 Caa2 1,250 1,175,000 Dobson Communications Corp., Sr Note (L) 8.875 10-01-13 CCC 1,000 1,065,000 Mobile Telesystems Finance SA, Gtd Sr Note (Luxembourg) (F)(S) 9.750 01-30-08 BB- 350 353,115 Nextel Communications, Inc., Sr Note Ser D 7.375 08-01-15 BBB 1,250 1,270,381 Rogers Wireless, Inc., Sr Sub Note (Canada) (F) 8.000 12-15-12 BB- 500 523,236 Sprint Capital Corp., Gtd Sr Note 6.900 05-01-19 BBB 1,000 1,003,955 Credit Issuer, description rating (A) Shares Value Preferred stocks 1.22% (Cost $2,027,026) Agricultural Products 0.67% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 12,500 1,086,329 Real Estate Management & Development 0.55% Public Storage, Inc., 6.50%, Depositary Shares, Ser W BBB+ 40,000 884,400 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.13% (Cost $210,000) Health Care Services 0.13% IM US Holdings LLC, Tranche (Second Lien Fac), 6-26-15 B- $210 208,425 Page 10 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) ( Value U.S. government and agencies securities 67.84% (Cost $109,580,153) Government U.S. Agency 67.84% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250% 01-01-16 AAA $15 15,515 30 Yr Pass Thru Ctf 6.000 08-01-34 AAA 2,982 2,985,701 30 Yr Pass Thru Ctf 5.500 05-15-35 AAA 7,000 6,766,246 CMO REMIC 2978-CL 5.500 01-15-31 AAA 2,590 2,573,416 CMO REMIC 3174-CB 5.500 02-15-31 AAA 300 301,132 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 7.500 02-01-08 AAA 1 418 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 15 14,936 15 Yr Pass Thru Ctf 7.000 10-01-12 AAA 12 11,927 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 32 32,623 15 Yr Pass Thru Ctf 6.000 05-01-21 AAA 3,507 3,554,240 30 Yr Adj Rate Pass Thru Ctf (P) 5.315 11-01-35 AAA 3,402 3,373,072 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 3,750 3,819,033 30 Yr Pass Thru Ctf 6.500 09-01-36 AAA 2,815 2,866,772 30 Yr Pass Thru Ctf 6.500 12-01-36 AAA 394 400,977 30 Yr Pass Thru Ctf 6.000 05-01-35 AAA 3,112 3,116,869 30 Yr Pass Thru Ctf 6.000 08-01-35 AAA 1,563 1,566,425 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 952 953,737 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 1,689 1,691,576 30 Yr Pass Thru Ctf 6.000 06-01-36 AAA 2,172 2,175,476 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 5,587 5,596,414 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 12,965 12,986,561 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 6,422 6,432,803 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 1,813 1,816,243 30 Yr Pass Thru Ctf 6.000 01-01-37 AAA 622 622,831 30 Yr Pass Thru Ctf 6.000 05-01-37 AAA 4,024 4,029,968 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 174 174,093 30 Yr Pass Thru Ctf 5.500 01-25-35 AAA 4,913 4,891,597 30 Yr Pass Thru Ctf 5.500 11-01-35 AAA 1,653 1,621,228 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 2,172 2,129,770 30 Yr Pass Thru Ctf 5.500 01-01-37 AAA 21,169 20,734,808 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 3,858 3,778,419 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 5,046 4,942,856 CMO REMIC 2006-67-PD 5.500 12-25-34 AAA 1,180 1,151,134 CMO-REMIC 3294-NB 5.500 12-15-29 AAA 340 338,031 Note 6.000 05-30-25 AAA 1,652 1,628,213 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 7 7,375 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 4 4,594 30 Yr Pass Thru Ctf 9.500 02-15-25 AAA 13 13,765 Page 11 John Hancock Investors Trust Securities owned by the Fund on September 30, 2007 (unaudited) Interest Maturity Par value Issuer, description, maturity date rate date ( Value Short-term investments 13.28% (Cost $21,363,227) Government U.S. Agency 6.96% Federal Home Loan Bank, Disc Note 4.000% (Y) 10-01-07 $11,200 11,200,000 Joint Repurchase Agreement 0.02% Joint Repurchase Agreement with Barclays Plc dated 9-28-2007 at 3.950% to be repurchased at $36,012 on 10-1-2007, collateralized by $23,130 U.S. Inflation Indexed Bond, 3.625% due, 4-15-2028 (valued at $36,720, including interest) 3.950 36 36,000 Shares Cash Equivalents 6.30% John Hancock Cash Investment Trust (T)(W) 10,129,716 10,129,716 Total investments (Cost $258,075,443) 159.37% Other assets and liabilities, net (5.89%) Fund preferred shares, at liquidation value (53.4 8 %) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category, of the fund as a percentage of the net assets applicable to common shareholders. Page 12 John Hancock Investors Trust Financial futures contracts September 30, 2007 (unaudited) Number of Open contracts contracts Position Expiration Depreciation U.S. 10-Year Treasury Note 87 Short Dec 07 $8,765 Financial futures contracts John Hancock Investors Trust Interest rate swap contracts September 30, 2007 (unaudited) Rate type Notional Payments made Payments received Termination amount by Fund by Fund date Appreciation $28,000,000 5.70% (a) 3-month LIBOR September 2010 $39,250 (a) Fixed rate Interest rate swap contracts John Hancock Investors Trust Notes to Schedule of Investments September 30, 2007 (unaudited) IO Interest only (carries notional principal) REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of September 30 , 2007. (N) This security having an aggregate value of $1,950,000 or 1.21% of the net assets applicable to common shareholders, has been purchased on a when-issued basis. The purchase price and the interest rate of such securities are fixed at trade date, although the Fund does not earn any interest on such securities until settlement date. The Fund has instructed its custodian bank to segregate assets with a current value at least equal to the amount of its when issued commitments. Accordingly, the market value of $2,008,338 of Federal National Mortgage Association, 6.000%, 9-1-36 has been segregated to cover the when-issued commitments. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on September 30 , 2007. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $39, or 24.
